Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is in response to Applicant’s filing on November 13, 2019. Claims 1-20 are pending and examined below.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/14/2019, was filed before the mailing of a First Office Action on the Merits. The information disclosure statement filed 11/14/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the certification statement has not been filled out as required by 37 CFR 1.97(d). It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:



Specification
5.	The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Daisuke et al., WO 2019176733, herein referred to as Daisuke, and in view of Watanabe et al., US 5584598, herein referred to as Watanabe.

8.	Regarding claim 1, Daisuke discloses a frame supported by at least one rotor having a plurality of troweling blades for engaging the concrete (Paragraphs 0027, 0037, and Fig. 1), at least one power source onboard the frame for selectively rotating the at least one rotor to finish the concrete (Paragraphs 0037 and 0049), a communication system onboard the frame for communicating with at least one remote communication device (Paragraph 0058; operation terminal can be a computer that is not mounted on the concrete finishing device), a plurality of sensors onboard the frame for sensing external boundaries of the concrete (Paragraphs 0053 and 0065; frame can include bumpers with contact sensors, as well as a laser rangefinder for use with reflective mirrors around the concrete area), at least one inspection camera onboard the frame for viewing an upper surface of the concrete (Paragraph 0054), a controller onboard the frame configured to selectively operate the at least one power source to rotate the at least one rotor to finish the concrete (Paragraphs 0057 and 0069), a controller onboard the frame configured to receive communications from the at least one remote communication device via the communications system (Paragraphs 0057-0058; operation terminal can be a computer that is not mounted on the concrete finishing device), a controller onboard the frame configured to receive signals from the plurality of sensors to stay within the external boundaries (Paragraphs 0053, 0057, and 0065), and a controller onboard the frame configured to receive signals from the at least one inspection camera to detect any surface blemish in the upper surface of the concrete (Paragraphs 0057-0059; state of concrete surface can be determined).
Daisuke discloses a crawler control unit that controls a crawler frame position (Paragraph 0062), but fails to disclose a controller onboard the frame configured to selectively operate the at least one actuator to tilt the at least one rotor to steer the frame and move the frame in a desired direction. 

	Regarding claim 2, Daisuke further discloses the operation terminal being a tablet computer (Paragraphs 0026 and 0058; examiner notes that at the time of filing, tablet computers can be mobile phones, see iPad 4 using cellular+WiFi functionality for calls).

	Regarding claim 3, Daisuke further discloses the at least one power source being a variable speed power source (Paragraphs 0037, 0049, 0050, and 0067; rotation speed of blades is controlled by motor).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Zhu et al., US 2008/0144925 A1, herein referred to as Zhu.
	
10.	Regarding claim 4, Daisuke discloses an encoder for measuring the moving speed of the device (Paragraph 0031), but fails to explicitly disclose using an odometry camera array. However, Zhu discloses a stereo-based visual odometry system for autonomous vehicles (see at least Fig.1 and Paragraph 0019). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to include a camera-based visual odometry system as it is a well-known form of odometry. The motivation to do so would be to use a system where the means for acquiring the odometry data are inexpensive. 

11.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Bostan, US 2006/0231675 A1, herein referred to as Bostan.

12.	Regarding claim 5, Daisuke discloses a frame and crawler for use in the concrete finishing device (see Fig. 1 at the least), but fails to disclose a gyro onboard the frame for stabilization of the frame. However, Bostan discloses a gyroscopic stabilizer for use in an autonomous aircraft (Fig. 7C and Paragraph 0059). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to include a gyroscopic stabilizer as this would allow a reduction of weight in the device. The motivation to do this would be to reduce the weight from the frame and crawler but still provide a stable platform. If the concrete is still wet or unstable, the frame would need to be level in order to finish the concrete appropriately. Even though the frame and crawler in the invention of Daisuke is heavy (see Paragraph 0087), the device could still rotate off-axis if the concrete is not uniform while the device is functioning.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Murray, US 4117060, herein referred to as Murray.

14.	Regarding claim 6, Daisuke discloses a water spraying mechanism (Paragraph 0034), but fails to disclose using the water spraying mechanism to repair and rework errors in the surface of the concrete. 

15.	Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Wallach et al., US 6374155 B1, herein referred to as Wallach.

16.	Regarding claim 7, the limitations are similar to claim 1 except for the use of stereoscopic camera arrays for use with retroreflective targets comprising the boundary of the concrete. The rationale for the similar limitations can be seen in claim 1 above.
	Daisuke discloses using a laser rangefinder with mirrors around the concrete to create a boundary of operation (Paragraphs 0053, 0057, and 0065), but fails to disclose a first and second stereoscopic camera array to use in conjunction with retroreflective visual targets to form an internal boundary of the concrete. However, Wallach discloses a stereoscopic set of cameras to determine a robot’s environment (Col. 5 lines 3-5), reflective tape potentially being used in landmark recognition (Col. 8 lines 40-43), and boundaries being created (Col. 6 lines 32-36). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to use a stereoscopic camera system with reflective targets to define a boundary, as the stereoscopic cameras and reflective targets can provide an easy way of recognizing landmarks which may comprise a boundary of operation. The motivation to this would be 
Daisuke discloses using a laser rangefinder with mirrors around the concrete to create a boundary of operation (Paragraphs 0053, 0057, and 0065), but fails to explicitly disclose using the retroreflective targets and stereoscopic camera arrays to limit operation of the device to within the boundary created. However, this would be obvious in light of the reasoning above for the obviousness of stereoscopic camera arrays and retroreflective targets, and the fact that Daisuke already discloses an area of operation limited by a boundary (see claim 1 rationale regarding boundary of operation).

	Regarding claim 8, Daisuke further discloses the operation terminal being a tablet computer (Paragraphs 0026 and 0058; examiner notes that at the time of filing, tablet computers can be mobile phones, see iPad 4 using cellular+WiFi functionality for calls).

	Regarding claim 9, Daisuke further discloses the at least one power source being a variable speed power source (Paragraphs 0037, 0049, 0050, and 0067; rotation speed of blades is controlled by motor).

Regarding claim 13, Daisuke further discloses at least one inspection camera onboard the frame for viewing an upper surface of the concrete (Paragraph 0054).	

17.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Wallach, and even further in view of Zhu.

18.	Regarding claim 10, Daisuke discloses an encoder for measuring the moving speed of the device (Paragraph 0031), but fails to explicitly disclose using an odometry camera array. However, Zhu discloses 

19.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Wallach, and even further in view of Bostan.

20.	Regarding claim 11, Daisuke discloses a frame and crawler for use in the concrete finishing device (see Fig. 1 at the least), but fails to disclose a gyro onboard the frame for stabilization of the frame. However, Bostan discloses a gyroscopic stabilizer for use in an autonomous aircraft (Fig. 7C and Paragraph 0059). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to include a gyroscopic stabilizer as this would allow a reduction of weight in the device. The motivation to do this would be to reduce the weight from the frame and crawler but still provide a stable platform. If the concrete is still wet or unstable, the frame would need to be level in order to finish the concrete appropriately. Even though the frame and crawler in the invention of Daisuke is heavy (see Paragraph 0087), the device could still rotate off-axis if the concrete is not uniform while the device is functioning.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Wallach, and even further in view of Murray.

22.	Regarding claim 12, Daisuke discloses a water spraying mechanism (Paragraph 0034), but fails to disclose using the water spraying mechanism to repair and rework errors in the surface of the concrete. However, Murray discloses that water is well-known in the art for hydration of the cement and allows for handling of the mixture (Col. 6 lines 36-49). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to use the water spraying system to spray a blemish as the water would re-hydrate the mixture and allow re-working. The motivation to do this would be to make sure the concrete surface finish is appropriate and avoid any potential errors, as well as ensure an aesthetically pleasing surface. It is also well-known in structural mechanics that any non-homogenous part of a structural member (such as concrete) would create a structural weakness and lead to potential failure. This would also be another motivation to repair any blemishes before they harden.

23.	Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over Daisuke and in view of Watanabe.

24.	Regarding claim 14, Daisuke discloses a frame supported by at least one rotor having a plurality of troweling blades for engaging the concrete (Paragraphs 0027, 0037, and Fig. 1), at least one power source onboard the frame for selectively rotating the at least one rotor to finish the concrete (Paragraphs 0037 and 0049), a communication system onboard the frame for communicating with at least one remote communication device (Paragraph 0058; operation terminal can be a computer that is not mounted on the concrete finishing device), a plurality of sensors onboard the frame for sensing external boundaries of the concrete (Paragraphs 0053 and 0065; frame can include bumpers with contact sensors, as well as a 
Daisuke discloses a crawler control unit that controls a crawler frame position (Paragraph 0062), but fails to disclose a controller onboard the frame configured to selectively operate the at least one actuator to tilt the at least one rotor to steer the frame and move the frame in a desired direction. However, Watanabe discloses a concrete finishing machine that uses multiple blades to move and steer (Col. 9 lines 50-55 and Col. 10 lines 31-51). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to use a movement and control system comprising multiple, tilt-able blades as they would allow better steering and movement. The motivation to do this would be to allow the concrete finishing device to maneuver efficiently. With the tread system disclosed by Daisuke, the means for turning would comprise moving the treads in opposite directions to turn the frame. This would be inefficient and could possibly ruin the surface finish.

	Regarding claim 15, Daisuke further discloses the operation terminal being a tablet computer (Paragraphs 0026 and 0058; examiner notes that at the time of filing, tablet computers can be mobile phones, see iPad 4 using cellular+WiFi functionality for calls).

	Regarding claim 16, Daisuke further discloses the at least one power source being a variable speed power source (Paragraphs 0037, 0049, 0050, and 0067; rotation speed of blades is controlled by motor).

25.	Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Zhu.
	
26.	Regarding claim 17, Daisuke discloses an encoder for measuring the moving speed of the device (Paragraph 0031), but fails to explicitly disclose using an odometry camera array. However, Zhu discloses a stereo-based visual odometry system for autonomous vehicles (see at least Fig.1 and Paragraph 0019). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to include a camera-based visual odometry system as it is a well-known form of odometry. The motivation to do so would be to use a system where the means for acquiring the odometry data are inexpensive. Multiple cameras can be used to gain a greater estimate of speed and can be fairly inexpensive. Encoding like that disclosed in Daisuke is effective, however, if the tracks slip on the wet concrete surface, the estimated position will be different from the actual position. Having a camera-based system allows this issue to be avoided entirely.

27.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Bostan.

28.	Regarding claim 18, Daisuke discloses a frame and crawler for use in the concrete finishing device (see Fig. 1 at the least), but fails to disclose a gyro onboard the frame for stabilization of the frame. However, Bostan discloses a gyroscopic stabilizer for use in an autonomous aircraft (Fig. 7C and Paragraph 

29.	Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Murray.

30.	Regarding claim 19, Daisuke discloses a water spraying mechanism (Paragraph 0034), but fails to disclose using the water spraying mechanism to repair and rework errors in the surface of the concrete. However, Murray discloses that water is well-known in the art for hydration of the cement and allows for handling of the mixture (Col. 6 lines 36-49). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to use the water spraying system to spray a blemish as the water would re-hydrate the mixture and allow re-working. The motivation to do this would be to make sure the concrete surface finish is appropriate and avoid any potential errors, as well as ensure an aesthetically pleasing surface. It is also well-known in structural mechanics that any non-homogenous part of a structural member (such as concrete) would create a structural weakness and lead to potential failure. This would also be another motivation to repair any blemishes before they harden.

31.	Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Daisuke in view of Watanabe, and further in view of Wallach.

32.	Regarding claim 20, Daisuke discloses using a laser rangefinder with mirrors around the concrete to create a boundary of operation (Paragraphs 0053, 0057, and 0065), but fails to disclose a first and second stereoscopic camera array to use in conjunction with retroreflective visual targets to form an internal boundary of the concrete. However, Wallach discloses a stereoscopic set of cameras to determine a robot’s environment (Col. 5 lines 3-5), reflective tape potentially being used in landmark recognition (Col. 8 lines 40-43), and boundaries being created (Col. 6 lines 32-36). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Daisuke to use a stereoscopic camera system with reflective targets to define a boundary, as the stereoscopic cameras and reflective targets can provide an easy way of recognizing landmarks which may comprise a boundary of operation. The motivation to this would be to accurately mark the boundary of the concrete, as well as give a wide field of view by using stereoscopic cameras.
Daisuke discloses using a laser rangefinder with mirrors around the concrete to create a boundary of operation (Paragraphs 0053, 0057, and 0065), but fails to explicitly disclose using the retroreflective targets and stereoscopic camera arrays to limit operation of the device to within the boundary created. However, this would be obvious in light of the reasoning above for the obviousness of stereoscopic camera arrays and retroreflective targets, and the fact that Daisuke already discloses an area of operation limited by a boundary (see claim 1 and/or claim 14 rationale regarding boundary of operation).
**Examiners note**
	Examiner suggests condensing down the claim structure to make the invention easier to understand. For instance, the claim structure of 1-6 is very similar to the claim structure of 7-13, except 

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664